Exhibit 10.2

 

 

REVOLVING NOTE

 

   

Cary, North Carolina

$1,350,000

 

February 13, 2003

 

FOR VALUE RECEIVED, Tangram Enterprise Solutions, Inc., a Pennsylvania
corporation (the “Borrower”), having an office at 11000 Regency Parkway, Suite
301, Cary, North Carolina 27511-8504, hereby promises to pay to the order of
Safeguard Delaware, Inc., (the “Lender”), at the Lender’s address located at c/o
Safeguard Scientifics, Inc., 800 The Safeguard Building, 435 Devon Park Drive,
Wayne, PA 19087 or at such other place in the continental United States as the
Lender may designate in writing, in lawful money of the United States, and in
immediately available funds, the principal sum of up to One Million Three
Hundred Fifty Thousand ($1,350,000) or so much thereof as shall have been
advanced by the Lender to the Borrower as hereinafter set forth and then be
outstanding, and to pay interest thereon as provided below:

 

        1. Note Exchange. This Note together with that certain Demand Note dated
the date hereof made by the Borrower in favor of the Lender is being issued in
replacement of that certain Second Amended Revolving Note, originally dated
September 11, 1997 as amended by the First Amendment dated as of February 20,
2001, made by the Borrower in favor of Safeguard Scientifics, Inc., as assigned
to Lender (the “Original Note”). The indebtedness evidenced by the Original Note
(the “Original Indebtedness”) is continuing indebtedness of the Borrower and all
such outstanding Original Indebtedness is hereby transferred to, and deemed to
be outstanding under, this Note, and the Original Note shall be deemed to have
been cancelled as of the date of this Note.

 

        2. Rate of Interest. The amount outstanding under this Note will bear
interest at an annual rate equal to the announced prime rate of PNC Bank, N.A.
(the “Prime Rate”) plus one percent (1%).

 

        3. Payment Terms. Accrued interst on this Note shall be due and payable
by the Borrower quarterly in arrears on the first business day of January,
April, July and October of each year.

 

        All outstanding principal and accrued but unpaid interest on this Note
shall be due and payable upon the earlier to occur of the date (the “Maturity
Date”): (i) one (1) year from the date of this Note, February 13, 2004, as
provided below or (ii) on which the acquisition of the Borrower by an
unaffiliated third party, other than Safeguard Scientifics, Inc., or any of its
wholly-owned subsidiaries, in a bona fide change of control transaction (i.e.
not a recapitalization or reincorporation for the purpose of changing corporate
domicile or other similar transaction) is consummated, regardless of the form of
the transaction (e.g., merger, consolidation, sale of assets or sale of stock).
In addition, upon the closing of a sale of debt or equity securities by the
Borrower to any third party, the Borrower shall apply the proceeds (net of
underwriting discounts and commissions) in excess of $2,500,000 first to the
repayment of the then outstanding obligations under this Note.

 

        Lender shall notify Borrower in writing by November 13, 2003, whether or
not Lender, at its sole discretion, will renew this Note. If Lender determines
not to renew this Note, Borrower shall pay all outstanding principal and accrued
but unpaid interest on this Note by August 13, 2004.

 

        The Lender agrees to make advances under this Note (each, an “Advance”)
to the Borrower at any time or from time to time on or after the date hereof in
accordance with the terms of this Note. All



--------------------------------------------------------------------------------

amounts so advanced hereunder and all payments made on account of the principal
hereof shall be recorded in the books of the Lender, which records shall be
final and binding, but the Lender’s failure to do so shall not release the
Borrower from any of its obligations hereunder.

 

        Borrower may from time to time borrow, repay and reborrow under this
Note until the Maturity Date. Prior to the Maturity Date, Borrower may request
that the Lender make an Advance under this Note by delivering to the Lender, not
later than 12:00 noon, Eastern Standard Time, a request by telephone by an
authorized officer of Borrower immediately confirmed in writing by letter,
facsimile or telex from the Chief Executive Officer or Chief Financial Officer
of Borrower (an “Advance Request”), it being understood that the Lender may rely
on the authority of such officer making such a telephonic request without the
necessity of receipt of such written confirmation. Each Advance Request shall
specify (a) the proposed borrowing date; and (b) the amount of the proposed
borrowing hereunder.

 

        All payments made on this Note (including, without limitation,
prepayments) shall be applied, at the option of the Lender, first to late
charges and collection costs, if any, then to accrued interest and then to
principal. Interest payable hereunder shall be calculated for actual days
elapsed on the basis of a 360-day year. Accrued and unpaid interest shall be due
and payable upon maturity of this Note. After maturity or in the event of
default, interest shall continue to accrue on the Note at the rate set forth
above and shall be payable on demand of the Lender.

 

        Notwithstanding anything in this Note, the interest rate charged hereon
shall not exceed the maximum rate allowable by applicable law. If any stated
interest rate herein exceeds the maximum allowable rate, then the interest rate
shall be reduced to the maximum allowable rate, and any excess payment of
interest made by the Borrower at any time shall be applied to the unpaid balance
of any outstanding principal of this Note.

 

        4. Prepayment. The outstanding principal amount of this Note may be
prepaid by the Borrower upon notice to the Lender in whole at any time or in
part from time to time without any prepayment penalty or premium; provided, that
upon such payment any interest due to the date of such prepayment on such
prepaid amount shall also be paid.

 

        5. Event of Default. For purposes of this Note, an “Event of Default”
shall consist of

 

   a.   a default in the payment by the Borrower to the Lender of principal or
interest under this Note as and when the same shall become due and payable;

 

   b.   an event of default by the Borrower under any other obligation,
instrument, note or agreement for borrowed money, that remains uncured beyond
any applicable notice and/or grace period;

 

   c.   institution of any proceeding by or against the Borrower under any
present or future bankruptcy or insolvency statute or similar law and, if
involuntary, if such proceeding is not stayed or dismissed within sixty (60)
days, or the Borrower’s assignment for the benefit of creditors or the
appointment of a receiver, trustee, conservator or other judicial representative
for the Borrower or the Borrower’s property or the Borrower’s being adjudicated
bankrupt or insolvent; or

 

2



--------------------------------------------------------------------------------

 

   d.   the liquidation, dissolution or winding up of the Borrower; provided
that, solely for the purposes of this Section 7, a liquidation, dissolution or
winding up of the Borrower shall include (i) the Borrower’s sale of all or
substantially all of its assets, or (ii) any acquisition of the Borrower or a
change of control of the Borrower by another entity by means of any transaction
or series of related transactions (including, without limitation, any stock
sale, merger, consolidation or other corporate reorganization, but excluding any
merger effected primarily for the purpose of changing the domicile of the
Borrower) that results in the transfer of 50% or more of the outstanding voting
power of the Corporation.

 

        Upon the occurrence of any Event of Default, interest shall accrue on
the outstanding balance of this Note at the Prime Rate plus three percent (3%),
the entire unpaid principal amount of this Note and all unpaid interest accrued
thereon shall, at the sole option of the Lender, without notice, become
immediately due and payable, and the Lender shall thereupon have all the rights
and remedies provided hereunder or now or hereafter available at law or in
equity.

 

        6. Legal Proceedings; Arbitration. Any action, suit or proceeding where
the amount in controversy as to at least one party, exclusive of interest and
costs, exceeds $1,000,000 (“Summary Proceeding”), arising out of or relating to
this Note, or the breach, termination or validity thereof, shall be litigated
exclusively in the Superior Court of the State of Delaware (the “Delaware
Superior Court”) as a summary proceeding pursuant to Rules 124-131 of the
Delaware Superior Court, or any successor rules (the “Summary Proceeding
Rules”). Each of the parties hereto hereby irrevocably and unconditionally (i)
submits to the jurisdiction of the Delaware Superior Court for any Summary
Proceeding, (ii) agrees not to commence any Summary Proceeding except in the
Delaware Superior Court, (iii) waives, and agrees not to plead or to make, any
objection to the venue of any Summary Proceeding in the Delaware Superior Court,
(iv) waives, and agrees not to plead or to make, any claim that any Summary
Proceeding brought in the Delaware Superior Court has been brought in an
improper or otherwise inconvenient forum, (v) waives, and agrees not to plead or
to make, any claim that the Delaware Superior Court lacks personal jurisdiction
over it, (vi) waives its right to remove any Summary Proceeding to the federal
courts except where such courts are vested with sole and exclusive jurisdiction
by statute and (vii) understands and agrees that it shall not seek a jury trial
or punitive damages in any Summary Proceeding based upon or arising out of or
otherwise related to this Agreement waives any and all rights to any such jury
trial or to seek punitive damages.

 

In the event any action, suit or proceeding where the amount in controversy as
to at least one party, exclusive of interest and costs, does not exceed
$1,000,000 (a “Proceeding”), arising out of or relating to this Note or the
breach, termination or validity thereof is brought, the parties to such
Proceeding agree to make application to the Delaware Superior Court to proceed
under the Summary Proceeding Rules. Until such time as such application is
rejected, such Proceeding shall be treated as a Summary Proceeding and all of
the foregoing provisions of this Section relating to Summary Proceedings shall
apply to such Proceeding.

 

If a Summary Proceeding is not available to resolve any dispute hereunder, the
controversy or claim shall be settled by arbitration conducted on a confidential
basis, under the U.S. Arbitration Act, if applicable, and the then current
Commercial Arbitration Rules of the American Arbitration Association (the
“Association”) strictly in accordance with the terms of this Agreement and the
substantive law of the State of Delaware. The arbitration shall be conducted at
the Association’s regional office located closest to the Lender’s principal
place of business by three arbitrators, at least one of whom shall be
knowledgeable in general business matters and one of whom shall be an attorney.
Judgment upon the arbitrators’ award may be entered and enforced in any court of
competent jurisdiction. Neither party shall institute a proceeding

 

3



--------------------------------------------------------------------------------

hereunder unless at least 60 days prior thereto such party shall have given
written notice to the other party of its intent to do so.

 

Neither party shall be precluded hereby from securing equitable remedies in
courts of any jurisdiction, including, but not limited to, temporary restraining
orders and preliminary injunctions to protect its rights and interests but such
remedies shall not be sought as a means to avoid or stay arbitration or a
Summary Proceeding.

 

        7. Demand Waiver; Offset. The Borrower hereby waives presentment,
demand, protest and notice of dishonor and protest, and also waives all other
exemptions; and agrees that extension or extensions of the time of payment of
this Note or any installment or part thereof may be made before, at or after
maturity by agreement by the Lender. Upon default hereunder, the Lender shall
have the right to offset the amount owed by the Borrower against any amounts
owed by the Lender in any capacity to the Borrower, whether or not due, and the
Lender shall be deemed to have exercised such right of offset and to have made a
charge against any such account or amounts immediately upon the occurrence of an
Event of Default even though such charge is made or entered on the books of the
Lender subsequent thereto.

 

        8. Attorneys Fees; Costs and Expenses.The Borrower shall pay to the
Lender, upon demand, all costs and expenses, including, without limitation,
attorneys’ fees and legal expenses, that may be incurred by the Lender in
connection with the enforcement of this Note.

 

        9. Notices. Notices required to be given hereunder shall be deemed
validly given (i) three business days after sent, postage prepaid, by certified
mail, return receipt requested, (ii) one business day after sent, charges paid
by the sender, by next day delivery or other guaranteed delivery service, (iii)
when sent by facsimile transmission, or (iv) when delivered by hand:

 

If to the Lender:

  

Safeguard Delaware, Inc.

C/o Safeguard Scientifics, Inc.

800 The Safeguard Building

435 Devon Park Drive

Wayne, PA 19087

Attn: Chief Financial Officer

If to the Borrower:

  

Tangram Enterprise Solutions, Inc.

11000 Regency Parkway

Suite 301

Cary, North Carolina 27511-8504

Attn: Chief Financial Officer

 

or to such other address, or in care of such other person, as the holder or the
Borrower shall hereafter specify to the other from time to time by due notice.

 

        10. Miscellaneous. Any failure by the Lender to exercise any right
hereunder shall not be construed as a waiver of the right to exercise the same
or any other right at any time. No amendment to or modification of this Note
shall be binding upon the Lender unless in writing and signed by it. Any
provision hereof found to be illegal, invalid or unenforceable for any reason
whatsoever shall not affect the validity, legality or enforceability of the
remainder hereof. This Note shall apply to and bind the successors of the
Borrower and shall inure to the benefit of the Lender, its successors and
assigns.

 

4



--------------------------------------------------------------------------------

 

        11. Governing Law. This Note shall be governed by and interpreted in
accordance with the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Borrower, by its duly authorized officer intending to be
legally bound hereby, has duly executed this Note as of the date first written
above.

 

TANGRAM ENTERPRISE SOLUTIONS, INC.

By:

 

/s/ Norman L. Phelps

--------------------------------------------------------------------------------

Name:

 

Norman L. Phelps

Title:

 

President and CEO

 

5